Citation Nr: 1823065	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  06-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for pes planus of the right foot. 

4.  Entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the right hip in May 2012.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to November 5, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from September 1977 to September 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2004 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board in February 2015.  A transcript of the hearing has been associated with the virtual (paperless) record.

These claims were previously before the Board in May 2015, when they were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  In an August 2017 Supplemental Statement of the Case (SSOC) since issued, the AMC continued to deny the claims for service connection for residuals of a back injury and a right hip disability, as well as the claim of entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the right hip in May 2012.  So these claims have been returned to the Board for further appellate review.


Also on remand, however, the Veteran was granted entitlement to a TDIU in an August 2017 rating decision - retroactively effective as of November 5, 2003, the effective date of the grant of a 70 percent rating for his posttraumatic stress disorder (PTSD).  A preliminary review of the claims file reveals he submitted his initial claims of entitlement to service connection for right foot pes planus, a right hip disability, and a low back condition in correspondence dated October 22, 2003.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), VA must address the issue of entitlement to a TDIU when the issue of unemployability either is raised expressly or by the record.  The Veteran has asserted that all of the disabilities for which he initially claimed service connection on October 22, 2003 have led to his unemployability; thus, the issue of entitlement to a TDIU stems back to the date of that claim as the outstanding claims for right foot pes planus, a right hip disability, and/or a low back condition could allow for assignment of a slightly earlier effective date of October 22, 2003 for the TDIU if one or more of these underlying claims are granted on appeal.  The Board, thus, is considering the Veteran's potential entitlement to a TDIU even prior to November 5, 2003.

Regrettably, though, still further development is required, so the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the further delay that inevitably will result from again remanding, rather than deciding, these claims, it is necessary to ensure these claims are fully developed and receive all due consideration.  

In its prior May 2015 decision and remand, the Board instructed the AMC to schedule the Veteran for VA examinations to address his claims of entitlement to service connection for residuals of a back injury and a right hip disability.  As part of those examinations, the AMC was instructed to obtain opinions as to whether either condition was at least as likely as not aggravated by the service-connected left hip disability, for the purpose of determining whether either claimed condition could be service connected as secondary to the left hip disability.  

To this end, the Veteran was scheduled for examinations in April 2017 regarding his back and right hip conditions.  After performing these two examinations and conveying the results of both in a Disability Benefits Questionnaire (DBQ), the examiner, a Dr. H.S., issued unfavorable etiology opinions regarding both claimed conditions - concluding they are not secondary to the service-connected left hip disability.  The only rationale Dr. H.S. provided however in dismissing the notion that the left hip disability has aggravated either condition was that the Veteran's service treatment records (STRs) were unremarkable with respect to the claimed conditions and any left hip disability.  Dr. H.S. stated that any response regarding claimed entitlement to secondary service connection for both conditions "would require resorting to speculation."

A precedent case admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Jones Court acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388. The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion." The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389.

The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

When considering this precedent, Dr. H.S.'s speculative opinion is inadequate to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion in response to a claim of entitlement to service connection, VA must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided).  Dr. H.S.'s opinion is inadequate because it does not address the Board's query regarding the issue of whether either the back and/or right hip condition was aggravated by the service-connected left hip condition.  

As a reminder, secondary service connection is permitted based on aggravation, such that compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  So there are two potential theories of entitlement to secondary service connection - namely, causation under § 3.310(a) and instead aggravation under § 3.310(b).

Here, although Dr. H.S. did reference the lack of STRs documenting any treatment for the back and right hip conditions in service, there was no discussion of whether either condition is being aggravated by the service-connected left hip disability, meaning worsened beyond the natural progression of these other conditions.  Moreover, while direct, and even presumptive, service connection is often predicated on disabilities having been initially manifested in service or generally within a year after the Veteran's discharge from service, there is no such prerequisite to a claim for secondary service connection.  It is accepted in this alternative circumstance that the inciting event may well have occurred even years after the Veteran's military service ended.  Therefore, on remand, the claims file should be returned to Dr. H.S. and supplemental opinion provided regarding whether the back condition and/or right hip condition are being aggravated by the service-connected left hip disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board also sees the Veteran was afforded an examination in April 2017 for an opinion concerning the etiology of his right foot pes planus condition, particularly in terms of its purported relationship with his military service.  After properly securing opinions regarding direct and secondary service connection for the condition, the AMC was obligated to issue an SSOC readjudicating this right foot pes planus claim in light of all newly-acquired pertinent evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).  But to the contrary, the claims file does not reflect that any such SSOC was issued addressing this right foot pes planus claim, so on remand the AMC must readjudicate this claim prior to returning it to the Board for further appellate review.

Moreover, although the RO did not adjudicate the claim concerning the right foot pes planus condition, the Board further notes that for the same reasons discussed above the opinions elicited regarding the etiology of this condition were unsatisfactory since they, too, did not address whether this additionally-claimed right foot condition is being aggravated by the service-connected left hip disability.  So supplemental comment also is needed concerning this claim to ensure compliance with the Board's prior May 2015 remand instructions.  Stegall, 11 Vet. App. at 271.

In regards to the claim for a temporary total disability rating based on the need for convalescence following surgical treatment of the right hip in May 2012, the Board finds that this claim is "inextricably intertwined" with the right hip condition claim.  Therefore, action on this claim must be deferred until action on the right hip service connection claim is completed, to avoid piecemeal adjudication of claims with common parameters.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other claim has been made).  Similarly, the Board finds that the claim of entitlement to a TDIU prior to November 5, 2003 is intertwined inextricably with all of the claims still on appeal, and thus must be remanded as well. 

Accordingly, these claims are REMANDED for the following action:

1.  Return the claims file to the VA examiner who prepared the April 2017 disability benefits questionnaire regarding the right hip, right foot and low back disabilities, or to another qualified VA examiner if that individual is not available, for the purpose of eliciting an addendum opinion regarding the etiology of both claimed disabilities.  A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explained why an opinion cannot be provided without resorting to speculation. 



(a) All current disorders of the right hip, right foot, and
low back must be clearly reported.  (b) The examiner must address the Veteran's claims that his conditions are related to his duties as a supply sergeant, to include lifting and moving heavy objects and being on his feet all day in boots without arch support.  The veteran also asserts that he injured his right hip and low back at the same time he injured his left hip in service.  The Veteran alternatively contends that overcompensation for his service-connected left hip disability has caused and/or aggravated his right hip, back, and right foot conditions.  (c)  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right hip, pes planus of the right foot, and/or residuals of a back injury are related to the Veteran's military service and/or proximately due to, the result of, or aggravated by the Veteran's service-connected left hip disability beyond the natural progression of the disease.  

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated any of the claimed disabilities, the medical professional should specify, so far as possible, the degree of disability resulting from such aggravation.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate these claims for service connection, as well as the deferred claims for a temporary total disability rating based on the need for convalescence following surgical treatment of the right hip in May 2012 and a TDIU, in light of all evidence of record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

